Citation Nr: 1201114	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-28 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected non-Hodgkin's lymphoma. 

2. Entitlement to service connection for hepatitis C as due to treatment for service-connected non-Hodgkin's lymphoma.


REPRESENTATION

Veteran  represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2006 and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In March 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

The Board notes that the Veteran requested a personal hearing before a Veterans Law Judge, sitting at the RO.  He asked that the first scheduled hearing be re-scheduled, and he failed to report for the second scheduled hearing in December 2009, apparently due to his incarceration.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2011).

The issue of entitlement to an initial compensable rating for service-connected non-Hodgkin's lymphoma is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC. 


FINDING OF FACT

Hepatitis C is not etiologically due to or caused by service-connected non-Hodgkin's lymphoma or its treatment. 


CONCLUSION OF LAW

Hepatitis C is not proximately due to service-connected non-Hodgkin's lymphoma or its treatment.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in March 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to issue a corrective VCAA notice, to request the Veteran to identify and authorize release and to schedule a VA examination, if feasible, or obtain a VA opinion.  A review of the post remand record shows that the appropriate notice was sent to the Veteran in April 2010 and included a request for information about additional private treatment records.  Additionally, a VA opinion was obtained in November 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the March 2010 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Board notes that the Veteran was provided with a VCAA letter in June 2006, prior to the initial unfavorable AOJ decision issued in November 2006.  An additional letter was sent in April 2010. 

The Board observes that the pre-adjudicatory VCAA notices informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Additionally, this letter provided notice as to how to substantiate a disability rating and effective date.  However, only the April 2010 letter addressed the criteria for service connection on a secondary basis.

The Board acknowledges the defective timing of the April 2010 letter.  However, a statement of the case or supplemental statement of the case constitutes a "readjudication decision" that complies with all due process requirements if preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See id., citing Mayfield, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the present case, subsequent to the April 2010 VCAA letter, the Veteran's claim was readjudicated and an SSOC issued in January 2011.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, private treatment records, and January 2009 and November 2010 VA opinions were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA opinions, the Board notes that once VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, and consulted the relevant medical literature.  The Board notes that the Veteran was not clinically examined.  However, the examiners provided information with regard to the Veteran's history of hepatitis C and non-Hodgkin's lymphoma that was fully substantiated by the record, as well as rationales for the opinions proffered.  

The Board acknowledges that there are procedures in place for the examination of incarcerated Veterans and that the Veteran's initial rating claim is addressed in the remand below in light of those procedures.  However, with respect to the Veteran's service connection claim, the Board finds that lack of physical examination of the Veteran does not render the opinions inadequate.  The record fully establishes the Veteran's diagnosis and treatment for hepatitis C and non-Hodgkin's lymphoma, as well as his arguments in support of his claim.  Both examiners reviewed the claims file and accordingly had access to all relevant information with respect to the Veteran's claim.  Physical examination of the Veteran could only have served to reinforce the diagnosis of hepatitis C already acknowledged.  Therefore, the Board concludes that lack of physical examination of the Veteran with respect to this claim does not render the opinions inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

The Veteran contends that he developed hepatitis C as a result of treatment with Methotrexate for his service-connected non-Hodgkin's lymphoma.  Therefore, he contends that he is entitled to service connection for hepatitis C on a secondary basis.  The Veteran does not contend, nor does the record reflect, that his hepatitis C is directly related to his military service; therefore, the Board will not further address such a theory of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  

Initially, the Board observes that service connection is in effect for non-Hodgkin's lymphoma and that the medical evidence reflects a confirmed diagnosis of hepatitis C.  The Veteran underwent treatment, including Methotrexate, for his service-connected non-Hodgkin's lymphoma in 1986.  Accordingly, the Veteran meets the criteria of a primary service-connected disability and a current diagnosis of a claimed secondary disorder.

The claim, therefore, turns on whether the competent and probative evidence presents a relationship between the hepatitis C infection and the service-connected disability.  In this regard, the Board observes that there are two VA opinions of record.  In a February 2009 opinion, a VA physician reviewed the claims file and stated that hepatitis C was not a result of T-cell lymphoma such as exhibited by the Veteran.  The rationale for the opinion was that an extensive review of the medical literature revealed no relationship.  

A November 2010 VA opinion also indicated review of the relevant and up-to-date medical literature with respect to treatment for non-Hodgkin's lymphoma.  The examiner opined that there was no creditable medical evidence that treatment for non-Hodgkin's lymphoma including chemotherapy results in hepatitis C.  

The Board acknowledges the document he submitted that relates various facts respecting Methotrexate, including the risk of hepatotoxicity.  However, hepatotoxicity is a disorder of the liver, whereas hepatitis C is a viral infection that may affect the liver.  Hence, the evidence does not support the Veteran's claim.  

With respect to the Veteran's statements, under certain circumstances, lay statements may serve to support a claim for service connection by documenting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Veteran is competent to describe the treatment he received for his service-connected disability, but he does not have the requisite medical knowledge to associate that treatment with infection with hepatitis C, as demonstrated by the VA examiners reliance on volumes of medical literature in forming their opinions.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, competent evidence of a relationship between hepatitis C and non-Hodgkin's lymphoma and its treatment is wholly lacking.  Thus, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C.  Therefore, his claim must be denied.


ORDER

Service connection for hepatitis C as due to treatment for service-connected non-Hodgkin's lymphoma, is denied.


REMAND

The Board observes that the Veteran was not afforded a VA examination with respect to this claim.  Non-Hodgkin's lymphoma with active disease or during a treatment phase warrants a 100 percent evaluation.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, then a rating shall be based on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715 (2011).
As discussed above, under the VCAA, VA also has a duty to assist the Veteran in the development of a claim, including providing a VA examination when necessary.  The Veteran has not at any time been afforded a VA examination with respect to this claim.  

As previously noted, the Veteran is currently incarcerated.  VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  Specifically, the Manual acknowledges that some state laws restrict the movement of and access to prison inmates and that it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  The Manual states that, when an examination of an incarcerated veteran is required, the RO and/or local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  M21-1MR, Part III.iv.3.A.11.d.  If a problem cannot be resolved at the local level, C&P Service Program Review Staff should be contacted.  Id., Note. 

Although a VA opinion was obtained in September 2010 with respect to the initial rating claim, no efforts to comport with the above procedures regarding examination of incarcerated veterans are documented.  As the rating criteria state that the examination is mandatory, the Board sees no recourse but to remand the issue so that all necessary steps may be taken to provide the Veteran with that examination.  

Accordingly, the case is remanded for the following actions:

1. The RO should make a reasonable attempt to afford the Veteran a VA examination to determine whether he has experienced a recurrence of his service-connected non-Hodgkin's lymphoma.  To the extent possible, the RO and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examined at the prison by VHA personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  

The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary tests should be performed and their results documented.  

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated, to include all evidence received since the January 2011 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


